 


117 HRES 339 EH: Electing the Sergeant-at-Arms of the House of Representatives.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 339 
In the House of Representatives, U. S.,

April 21, 2021
 
RESOLUTION 
Electing the Sergeant-at-Arms of the House of Representatives. 
 
 
That William Joseph Walker of Maryland be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives, effective April 26, 2021.  Cheryl L. Johnson,Clerk. 